Order, Supreme Court, Bronx County (David Levy, J.), entered on or about November 2, 1994, which, after a retention hearing pursuant to Mental Hygiene Law § 9.31, directed that the petitioner be released from the Bronx Psychiatric Center, unanimously affirmed, without costs.
The hearing court properly found, based upon the evidence and testimony adduced at the retention hearing, that the appellant had failed to establish, by clear and convincing evidence, that the petitioner presented a substantial threat of physical harm to himself or others due to mental illness if *236released from the psychiatric institution (Matter of Carl C, 126 AD2d 640, citing, inter alia, Matter of Harry M., 96 AD2d 201).
The State’s only witness, a psychiatrist, admitted to having little firsthand knowledge of the petitioner’s psychiatric condition, and testified, in conclusory terms, that the petitioner was "possibl[y]” and "presumably” dangerous, and conceded that he was unable to connect the petitioner’s prior criminal behavior and assaultive behavior in prison to his conclusion that the petitioner presented a danger to himself or others as a result of mental illness.
Petitioner testified on his own behalf, however, that if he were discharged from the hospital he would support himself on money he received from Supplemental Security Income; that he knew how to provide food, clothing and shelter for himself and had maintained his own apartment prior to his arrest; that he would continue to take his medication if discharged because he had been diagnosed with paranoid schizophrenia; and that he would not be involved in any future incidents of violence because he understood that the consequence thereof would be imprisonment. Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Asch, JJ.